The Honorable Jimmy Jeffress State Representative P.O. Box 1695 Crossett, Arkansas 71635-1695
Dear Representative Jeffress:
This is in response to your request for an opinion involving a probate matter. Specifically, you note that a constituent of yours is having a difficult time as the second executor of a will, and you ask whether the particular will at issue should be upheld and enforced in the circumstances listed in your letter and attached correspondence.
I must decline to issue an opinion on this matter. I am statutorily prohibited from the private practice of law. See A.C.A. § 25-16-701
(Repl. 1996). The issue you have posed is a purely private probate matter, and does not involve the operation of state or local government, or require the construction of state law which would have applicability state-wide. Under such circumstances, I am prohibited from responding in an official legal opinion. The question posed would be best resolved with the advice of private legal counsel, or by petitioning the probate court for whatever relief may be available.
Sincerely,
WINSTON BRYANT Attorney General
WB:ECW/cyh